Citation Nr: 1424586	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-03 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a prostate disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to January 1972 and from September 1990 to August 1991, and also had additional Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, a hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  


FINDING OF FACT

The Veteran's prostate disability, benign prostatic hypertrophy (BPH), was not manifested in, and is not shown to be related to, his service, to include as due to exposure to Agent Orange therein or exposure to chemical agents/environmental contaminants in the Persian Gulf War.  


CONCLUSION OF LAW

Service connection for a prostate disability is not warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.317 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  An October 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He was also advised of disability rating and effective date criteria.  

As is noted above, a hearing was held before the undersigned in March 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the March 2014 hearing, the undersigned discussed the evidence that is needed to substantiate the claim of service connection for an enlarged prostate (i.e., evidence of an injury or disease in service, a current disability, and a connection between the current disability and service).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in April 2013.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria and Factual Background

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 78 Fed. Reg. 54,763-54,766 (Sept. 6, 2013); 38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a Veteran may not meet the requirements for service connection on a presumptive basis does not, in and of itself, preclude the establishment of service connection, as entitlement may alternatively be established on a nonpresumptive direct-incurrence basis.  

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more thereafter, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.  Id.

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The Veteran is a Persian Gulf Veteran.

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's STRs (including his August 1969 and February 1977 enlistment examinations, his December 1980 and April 1984 service retention examinations, and his January 1972 service separation examination) are silent for any complaint, treatment, or findings related to the prostate, except for his January 1989 service retention examination, which notes that a rectal examination found a normal prostate gland that was within normal limits.  

A December 1984 VA treatment record shows that the Veteran's prostate was within normal limits for size and consistency.  A May 1993 VA treatment record shows that a rectal examination was negative.

August 2003 VA treatment records show that the Veteran had dysuria, frequency problems, feeling as though his bladder was not completely empty after urinating, and urine odor.  On examination, his prostate was normal in size, without nodules, asymmetry or induration.  On July 2004 VA examination the Veteran reported urinary hesitancy, frequency, and slow stream.  An October 2004 VA treatment record shows that the Veteran's prostate was smooth, non-enlarged, non-tender, and had no palpable nodules.  

A September 2005 letter to the Veteran from the Office of the Assistant Secretary of Defense states that Gulf War Veterans of units that were near Khamisiyah, Iraq, between March 10 and March 13, 1991, were possibly exposed to very low levels of chemical warfare agents released during demolition operations following the war.  The letter also reported the findings of a medical study on U.S. Army Gulf War Veterans regarding death rates due to cancer.  

August 2009 VA treatment records show that the Veteran had difficulty urinating, and sought treatment from a local hospital that placed a Foley catheter with a leg bag and prescribed antibiotics; the diagnosis was oliguria and anuria.  A September 2009 VA treatment record shows a diagnosis of BPH.  An October 2009 VA treatment record shows that he reported decreased force of stream, dysuria, dribbling, frequency, double voiding, and hesitancy.  December 2009 and January 2010 VA treatment records show a diagnosis of BPH.  

In his December 2009 statement, the Veteran asserted that he was exposed to chemicals during his deployment to Operation Desert Storm.

A March 2010 VA treatment record shows a complaint of painful urination with blood.  April 2010 VA treatment records show that the Veteran reported lower groin pain, pain in the scrotum, and blood in his urine; the diagnosis was hematuria.  He also reported decreased force of stream, dysuria, dribbling, frequency, double voiding, and hesitancy.  

A May 2010 computed tomography (CT) scan revealed an enlarged prostate gland, and a June 2010 VA treatment record shows that the Veteran had a cystoscopy diagnostic test completed; the assessment was BPH, acute urinary retention, and gross hematuria.   August 2010 through February 2012 VA treatment records show that the Veteran had a diagnosis of stable BPH.  May and December 2012 VA treatment records show diagnoses of BPH and gross hematuria.

In his February 2011 notice of disagreement, the Veteran asserted that during his service he was exposed to Agent Orange in Vietnam and environmental contaminants in Operation Desert Storm, which led to problems with his prostate.  

On April 2013 VA examination (which included a review of the claims file), the Veteran described lower urinary tract symptoms of frequency, urgency, hesitancy, and post void dribbling.  He reported that in 2009, he had anuria, requiring catheterization, and that he now takes medication with some improvement of symptoms.  The diagnosis was BPH.  The examiner noted that the Veteran had erectile dysfunction, and opined that the erectile dysfunction is not at least as likely as not attributable to his BPH.  The examiner further opined that the Veteran's BPH "is less likely than not (less than 50 percent probability)" proximately due to or the result of the Veteran's exposure to environmental toxins in Vietnam and Southwest Asia.  The examiner explained:

BPH is a condition seen with aging in men.  There is hyperplasia of prostatic stromal and epithelial cells which when substantial can compress the urethra and result in difficulties in micturition.  PSA [prostate-specific antigen] can sometimes be elevated due to increase in organ volume or due to inflammation of UTI's [urinary tract infections], however, it does not lead to cancer or ED [erectile dysfunction].  BPH is seen in an increasing number of men as they age, hormonal factors are thought to play a role.  There is no current literature to support environmental exposures with development of BPH.  

Analysis

The Veteran asserts that he has an enlarged prostate that is related to his service, to include as due to exposure to Agent Orange therein or exposure to chemical agents/environmental contaminants in the Persian Gulf War.  It is not in dispute that the Veteran has BPH, as such was diagnosed on April 2013 VA examination.  

The Veteran's BPH was not manifested until many years after service separation.  His STRs (including his August 1969 and February 1977 enlistment examinations, his December 1980 and April 1984 service retention examinations, and his January 1972 service separation examination) are silent for any complaint, treatment, or findings related to the prostate, except for his January 1989 service retention examination, which notes that a rectal examination found a normal prostate gland that was within normal limits.  The first postservice complaint related to the prostate was in August 2003 VA treatment records when the Veteran reported that he had problems urinating, including dysuria, frequency, feeling as though his bladder was not completely empty after urinating, and urine odor.  On examination his prostate was normal in size, without nodules, asymmetry or induration.  The first diagnoses related to the prostate were in August/September 2009 VA treatment records when the Veteran received diagnoses of oliguria, anuria, and subsequently BPH.  Accordingly, the Board finds that the Veteran's BPH was not manifested in, or for many years following separation from, service.  Accordingly, service connection on the basis that his BHP manifested in service is not warranted.  

The Board notes that the Veteran served in the Republic of Vietnam during the timeframe set out in 38 C.F.R. § 3.307(a)(6).  However, the presumption of service connection for disease associated with exposure to certain herbicide agents (including Agent Orange) under 38 C.F.R. § 3.309(e) does not apply to BPH, and the Board notes that the Veteran is not shown to have a diagnosis of prostate cancer.  Consequently, the Board finds that service connection for BPH on a presumptive basis, as due to exposure to Agent Orange therein or exposure to chemical agents/environmental contaminants in the Persian Gulf War, is not warranted.  

As BPH is a known clinical entity, it does not fall within the purview of the presumptive provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (for undiagnosed illnesses related to Persian Gulf service).

What remains for the Veteran to substantiate his claim of service connection for BPH is evidence of a nexus between such disability and his service, to include as due to exposure to Agent Orange or chemical agents therein.  The Veteran's assertions that his BPH is related to service, to include as due to exposure to Agent Orange therein or exposure to chemical agents/environmental contaminants in the Persian Gulf War, are not competent evidence in this matter.  As a layperson, the Veteran is competent to provide opinions on some medical issues.  However, diagnosis and etiology of BPH fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372 n.4 (Fed. Cir. 2007).  Hence, the Board finds the Veteran is not competent to provide an opinion on the diagnosis and etiology of his BPH.  

The only competent (medical) evidence of record that addresses the question of whether his BPH is related to service, to include as due to exposure to Agent Orange therein or exposure to chemical agents/environmental contaminants in the Persian Gulf War, is against the claim.  The April 2013 VA examiner opined that the Veteran's BPH is less likely than not (less than 50 percent probability) proximately due to or the result of these exposures in service.  

The examiner's opinion demonstrates familiarity with the Veteran's medical history, points to alternate etiology for his BPH, and notes the lack of medical literature supporting a link between environmental exposures and BPH.  The Board finds the April 2013 VA examiner's opinion and rationale probative, and the Board finds it persuasive.

In summary, the evidence of record shows that the Veteran's BPH became manifest many years after, and is not shown to be related to, his service, to include as due to exposure to Agent Orange therein or exposure to chemical agents/environmental contaminants in the Persian Gulf War.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that service connection for a prostate disability is not warranted.  


ORDER

The appeal seeking service connection for a prostate disability is denied.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals 
Department of Veterans Affairs


